Kavanagh, J.
In 2008, defendant pleaded guilty to, among other things, criminal sexual act in the third degree and rape in the third degree and was sentenced to an aggregate prison term of four years. In anticipation of his release from prison, the Board of Examiners of Sex Offenders prepared a risk assessment instrument in accordance with the Sex Offender Registration Act (see Correction Law art 6-C) in which defendant was presumptively classified as a risk level three sex offender. At a subsequent appearance before County Court with counsel, defendant was adjudicated a risk level three sex offender. Defendant now appeals.
*996The order that defendant seeks to review has not been “entered and filed in the office of the clerk of the court” (CPLR 2220 [a]) and, therefore, the appeal from that order must be dismissed because it is not properly before us at this time (see CPLR 5513, 5515 [1]; Abele Tractor & Equip. Co., Inc. v RJ Valente, Inc., 79 AD3d 1331, 1332 [2010]). In that regard, defendant’s counsel advised this Court that the Columbia County Clerk’s office has refused to enter the order because more than one year has passed since it was signed. No time limit exists in the CPLR for having such an order entered by the County Clerk’s Office (see CPLR 2220 [a]; Connors, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C2220:l at 241).
Mercure, J.P, Rose, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.